Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marcus Mickney on 8/31/2021.

The application has been amended as follows: 
In the Specification:
Paragraph [0039], line 5: replace “slot 40” with “slot 38”.
Paragraph [0039], line 10: replace “slot 40” with “slot 38”.


In the Claims:
1. (Currently Amended) A torque rod for a closure panel of a vehicle comprising: 
a first end portion configured to be connected to a first hinge member connected to the closure panel; 
a second end portion configured to be connected to a second hinge member connected to the closure panel; 
a fixing portion configured to be fixed to a vehicle body structure of the vehicle between the first hinge member and the second hinge member; 

a second coiled spring portion disposed between the second end portion and the fixing portion; 
wherein the torque rod is unitarily formed as a one-piece member.

Claim 2 (Cancelled)

6. (Currently Amended) The torque rod according to claim 1, wherein a first end of the first end portion and a second end of the second end portion are offset from centers of the first and second coiled spring portions, respectively.

7. (Currently Amended) The torque rod according to claim 1, wherein the first and second coiled spring portions are disposed closer to the fixing portion [[then]] than to the first and second end portions, respectively.

10. (Currently Amended) A closure panel assembly for a vehicle comprising: 
a closure panel movable between a closed position and an opened position;  
first and second hinge members movably connecting the closure panel to the vehicle; and 
a torque rod connected to the first and second hinge members to facilitate moving the closure panel between the closed and opened positions, the torque rod including:
a first end portion connected to the first hinge member; 
a second end portion connected to the second hinge member; 
a fixing portion engaging a vehicle body structure of the vehicle between the first hinge member and the second hinge member; 

a second coiled spring portion disposed between the second end portion and the fixing portion;
wherein the torque rod is unitarily formed as a one-piece member.

Claim 12 (Cancelled)

19. (Currently Amended) The closure panel assembly according to claim 10, wherein a first end of the first end portion and a second end of the second end portion are offset from centers of the first and second coiled spring portions, respectively.

20. (Currently Amended) The closure panel assembly according to claim 10, wherein the first and second coiled spring portions are disposed closer to the fixing portion [[then]] than to the first and second end portions, respectively.

Drawings
The drawings submitted 9/15/2021 have been accepted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
US 6,419,293 is the closest prior art, however ‘293 does not disclose wherein the torque rod has a first coiled spring portion and a second coiled spring portion as required by claims 1 or 10 as amended.
US 3,469,277 teaches a hinge with a first and second coiled spring portion, but does not disclose wherein the coiled springs are unitarily formed with a torque rod and wherein a fixing portion is configured to be fixed to vehicle body structure of the vehicle between a first hinge member and a second hinge member as required by claims 1 or 10 as amended.
These limitations, in combination with all the other limitations of the respective independent claims, define over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655.  The examiner can normally be reached on M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Jeffrey O'Brien/            Primary Examiner, Art Unit 3677